USCA11 Case: 20-14503     Date Filed: 03/04/2022   Page: 1 of 10




                                         [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14503
                   Non-Argument Calendar
                   ____________________

TRAVIS HORNE,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:20-cv-22108-CMA
                   ____________________
USCA11 Case: 20-14503            Date Filed: 03/04/2022        Page: 2 of 10




2                         Opinion of the Court                      20-14503


Before ROSENBAUM, BRASHER, and BLACK, Circuit Judges.
PER CURIAM:
        Travis Horne appeals the district court’s order denying his
motion to vacate his conviction for possession of a firearm in fur-
therance of a crime of violence, 18 U.S.C. § 924(c), based on the
trial court’s error in instructing the jury that it could convict him
based on any of three predicate offenses, one of which—Hobbs Act
robbery—was invalid. He asserts the district court erred in apply-
ing harmless error review to his claim of Stromberg1 error and the
district court erred by finding that such error was harmless. He
also contends the district court abused its discretion by inviting and
then granting the Government’s motion for reconsideration of the
court’s prior order that granted Horne’s motion to vacate, because
the Government’s arguments in its motion for reconsideration
were or could have been litigated in deciding his motion to vacate
in the first instance. After review, 2 we affirm.




1 Stromberg v. California, 283 U.S. 359 (1931).

2 When reviewing a district court’s denial of a § 2255 motion, we normally
review questions of law de novo and factual findings for clear error. Lynn v.
United States, 365 F.3d 1225, 1232 (11th Cir. 2004). We review a district
court’s decision to grant a motion for reconsideration for abuse of discretion.
Region 8 Forest Servs. Timber Purchasers Council v. Alcock, 993 F.2d 800,
805-06 (11th Cir. 1993).
USCA11 Case: 20-14503           Date Filed: 03/04/2022        Page: 3 of 10




20-14503                  Opinion of the Court                              3

                  I. RELEVANT BACKGROUND 3
        In August 2004, in a second superseding indictment, Horne
was charged along with a number of codefendants with several fel-
ony counts. Horne was charged with conspiracy to possess with
intent to distribute five kilograms or more of cocaine (Count 1);
Hobbs Act conspiracy (Count 2); conspiracy to possess a firearm in
furtherance of a crime of violence and drug trafficking crime, spe-
cifically Hobbs Act robbery, carjacking and conspiracy to possess
with intent to distribute a controlled substance (Count 3); carjack-
ing (Count 7); possession of a firearm in furtherance of a crime of
violence, specifically carjacking (Count 8); Hobbs Act robbery
(Count 12); and possession of a firearm in furtherance of a crime of
violence, specifically Hobbs Act robbery (Count 13). As to Count
8, the second superseding indictment charged Horne as follows:
       On or about November 28, 1998, in Miami-Dade
       County, in the Southern District of Florida, the de-
       fendant, Travis Horne, did knowingly use and carry a
       firearm during and in relation to a crime of violence,
       which is a felony prosecutable in a court of the United
       States, that is, a violation of Title 18, United States
       Code, Section 2119(1), as set forth in Count 7 of this
       Superseding Indictment; all in violation of Title 18,
       United States Code, Sections 924(c)(1) and 2.



3 We recount certain relevant facts as they relate to Horne’s § 924(c) convic-
tion (Count 8).
USCA11 Case: 20-14503       Date Filed: 03/04/2022     Page: 4 of 10




4                      Opinion of the Court                20-14503

       Horne proceeded to trial, where the Government intro-
duced testimony showing that he and his codefendants committed
a series of violent crimes from 1997 to 1999—“including a number
of armed robberies and home invasions, allegedly perpetrated to
raise enough money to purchase a large quantity of drugs in order
to open and operate a drug hole—an apartment where they would
break the drugs up into smaller quantities and sell it at a profit.”
See United States v. Brown, 227 F. App’x 795, 797 (11th Cir. 2007).
       One of Horne’s co-conspirators, Andre Gardner, testified he
had stolen a car with Horne and a friend called “Mook,” in Novem-
ber 1998. Gardner, Horne, and Mook were driving together when
they saw a pink Chevrolet with gold rims and two passengers pass
by. They followed the car to a convenience store, where they saw
the car’s passenger go into the store, while the driver remained in
the car. Horne, carrying a gun, and Gardner got out of their car.
Horne walked up to the car and fired the gun into the driver’s side
window. The driver fled through the passenger side door and then
Gardner and Horne took the car.
        During closing arguments, the Government described the
carjacking detailed above (Count 7) and the possession of a firearm
in furtherance of a crime of violence (Count 8) together, telling the
jury that both counts related to the November 1998 carjacking.
Likewise, in closing, Horne’s counsel described both counts as “re-
late[d] to the same thing,” specifically, the November 1998 carjack-
ing. The district court instructed the jury that, with respect to
USCA11 Case: 20-14503        Date Filed: 03/04/2022     Page: 5 of 10




20-14503               Opinion of the Court                         5

Count 8, it could find Horne guilty only if it found that the Gov-
ernment proved, beyond a reasonable doubt, that Horne “commit-
ted a crime of violence charged in Counts 2, 7, or 12 of the Super-
seding Indictment, or the drug trafficking crime charged in Count
1 of the Superseding Indictment.” The court also explained:
      It is charged, in other words, that [Horne] violated the
      law in two separate ways. It is not necessary, how-
      ever, for the Government to prove that [Horne] vio-
      lated the law in both of those ways. It is sufficient if
      the Government proves, beyond a reasonable doubt,
      that [Horne] knowingly violated the law in either
      way, but, in that event, you must unanimously agree
      upon the way in which [Horne] committed the viola-
      tion.
       The jury returned a general verdict finding Horne guilty as
to Counts 1, 2, 3, 7, and 8, and not guilty as to Counts 12 and 13. It
also returned a supplemental verdict form making specific findings
as to Counts 1, 2, and 7. As to Counts 1 and 2, the jury found Horne
possessed a dangerous weapon or that such a possession was
within the scope of the conspiracy reasonably foreseeable to him.
As to Count 7, the jury expressly found “a firearm [was] possessed,
brandished, or discharged, during the commission of the offense.”
                    II. PREDICATE OFFENSE
      Section 924(c) provides:
      Except to the extent that a greater minimum sentence
      is otherwise provided by this subsection or by any
USCA11 Case: 20-14503       Date Filed: 03/04/2022     Page: 6 of 10




6                      Opinion of the Court                20-14503

      other provision of law, any person who, during and
      in relation to any crime of violence or drug trafficking
      crime . . . for which the person may be prosecuted in
      a court of the United States, uses or carries a firearm,
      or who, in furtherance of any such crime, possesses a
      firearm, shall, in addition to the punishment provided
      for such crime of violence or drug trafficking crime—

      (i) be sentenced to a term of imprisonment of not less
      than 5 years . . . .

      18 U.S.C. § 924(c)(1)(A).
       Under § 924(c)(3), a “crime of violence” means a felony of-
fense that (A) “has as an element the use, attempted use, or threat-
ened use of physical force against the person or property of an-
other,” or (B) “that by its nature, involves a substantial risk that
physical force against the person or property of another may be
used in the course of committing the offense.” 18 U.S.C.
§ 924(c)(3)(A), (B). We have referred to § 924(c)(3)(A) as the “ele-
ments clause” and to § 924(c)(3)(B) as the “residual clause.” United
States v. Davis, 139 S. Ct. 2319, 2323-24 (2019). In Davis, the Su-
preme Court held § 924(c)(3)(B)’s residual clause was unconstitu-
tionally vague. Id. at 2336.
       Horne’s Hobbs Act conspiracy conviction in Count 2 cannot
act as a predicate for his § 924(c) offense. See id.; Brown v. United
States, 942 F.3d 1069, 1075-76 (11th Cir. 2019) (holding conspiracy
to commit Hobbs Act robbery did not qualify as a crime of violence
under the elements clause). Horne bears the burden of proving the
USCA11 Case: 20-14503        Date Filed: 03/04/2022     Page: 7 of 10




20-14503               Opinion of the Court                         7

likelihood the jury based its § 924(c) verdict solely on the conspir-
acy to commit Hobbs Act robbery and not another valid predicate
offense identified in the indictment. See In re Cannon, 931 F.3d
1236, 1243 (11th Cir. 2019) (citing Beeman v. United States,
871 F.3d 1215, 1222 (11th Cir. 2017)).
       In Stromberg, the Supreme Court held that where a jury re-
turns a general verdict which may have been based on any of sev-
eral grounds, one of which is constitutionally invalid, and it is “im-
possible to say” on which ground the jury rested its verdict, “the
conviction cannot be upheld.” 283 U.S. at 367-68. In Hedgpeth v.
Pulido, 129 S. Ct. 530 (2008), the Supreme Court held such “in-
structional error[s] arising in the context of multiple theories of
guilt” are subject to harmless error review, like most instructional
errors. Id. at 60-61.
       In Granda v. United States, 990 F.3d 1272 (11th Cir. 2021),
decided after the district court denied Horne’s motion, we held the
harmless-error standard mandates that collateral relief is proper
only if the court has “grave doubt” about whether a trial error had
“substantial and injurious effect or influence” in determining the
verdict. Id. at 1292 (quoting Davis v. Ayala, 576 U.S. 257, 267-68
(2015)). We noted while Stromberg stands for “the principle that,
where a provision of the Constitution forbids conviction on a par-
ticular ground, the constitutional guarantee is violated by a general
verdict that may have rested on that ground,” a Stromberg error is
nonetheless subject to the harmless-error standard. Granda, Id. at
1293-94. Under this standard, we explained, a petitioner must
USCA11 Case: 20-14503        Date Filed: 03/04/2022     Page: 8 of 10




8                      Opinion of the Court                 20-14503

show more than a reasonable possibility that the error was harm-
ful, and it would grant relief “only if the error ‘resulted in actual
prejudice’” to the petitioner. Id. at 1294 (quoting Brecht v. Abra-
hamson, 507 U.S. 619, 637 (1993)). We further rejected the argu-
ment the court must apply the categorical approach to a § 924(c)
conviction to presume that conviction rested on an invalid predi-
cate. Id. at 1295.
       The district court did not err in concluding any Stromberg
error was harmless because the record does not provoke grave
doubt about whether Horne’s § 924(c) conviction rested on an in-
valid ground. See id. at 1292. As the district court noted, the jury,
by special verdict, found that a gun was possessed in furtherance of
the carjacking charged in the same indictment. This finding was
supported by testimony at trial showing Horne used a firearm to
shoot into a car during the November 1998 carjacking underlying
Count 7. Moreover, in closing, both the Government and Horne’s
counsel told the jury that Counts 7 and 8 were both based on
Horne’s role in the November 1998 carjacking. Likewise, the su-
perseding indictment, in Count 8, listed that carjacking as the sole
predicate offense. The only doubt as to the basis of Horne’s
§ 924(c) conviction arose from the district court’s jury instructions,
but weighed against the indictment, the jury’s special verdict, and
the closing arguments of both sides, it does not promote “grave
USCA11 Case: 20-14503            Date Filed: 03/04/2022         Page: 9 of 10




20-14503                   Opinion of the Court                               9

doubt” sufficient to justify vacatur of Horne’s § 924(c) conviction.
Accordingly, as to this issue, we affirm. 4
                       III. RECONSIDERATION
       A court may grant relief from a final judgment, order, or
proceeding, for, among other things, “mistake, inadvertence, sur-
prise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). “A motion
for reconsideration cannot be used to relitigate old matters, raise
argument or present evidence that could have been raised prior to
the entry of judgment. This prohibition includes new arguments
that were previously available but not pressed.” Wilchombe v.
TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quotation
marks and citations omitted). However, the word “mistake” en-
compasses errors of law by the district court. Oliver v. Home In-
dem. Co., 470 F.2d 329, 330-31 (5th Cir. 1972). 5 A district court
may initiate reconsideration of such a judgment or order sua
sponte, at least before any party takes appeal. McDowell v. Cele-
brezze, 310 F.2d 43, 44 (5th Cir. 1962) (stating “[o]verburdened


4 The Government contends the district court erred in determining that Horne
showed both cause and prejudice sufficient to overcome any procedural de-
fault on his challenge to his § 924(c) conviction. Because we conclude Horne’s
claim fails on the merits, we need not address this issue. See Dallas v. Warden,
964 F.3d 1285, 1307 (11th Cir. 2020), cert. denied sub nom. Dallas v. Raybon,
142 S. Ct. 124 (2021).
5 In Bonner v. City of Prichard, 551 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
this Court adopted as binding precedent all decisions of the former Fifth Cir-
cuit handed down prior to close of business on September 30, 1981.
USCA11 Case: 20-14503        Date Filed: 03/04/2022     Page: 10 of 10




10                      Opinion of the Court                 20-14503

courts, trial and appellate, should not have to squander precious
time and resources . . . where the Judge on his own and in time
faces up to the error and corrects it by effective action”).
        The district court did not abuse its discretion in inviting the
Government to move for reconsideration. Horne focuses his argu-
ment on the fact the Government, in its motion for reconsidera-
tion, raised only arguments it made during the initial disposition of
his motion to vacate or arguments which were available to it at that
stage. Although a party may not use a motion under Rule 60(b) to
relitigate issues already raised or which could have been raised in
the first instance, this Court’s predecessor held the district court,
realizing an error in its judgment before any party has taken appeal,
can correct a legal error in its prior order through the vehicle of
Rule 60(b). Although the Government’s motion would arguably
be improper absent the invitation of the district court, the court
itself was within its discretion to invite that motion upon realizing
it had possibly erred in its prior order, rather than requiring the
Government to appeal to this Court to correct an error the district
court had already recognized. Accordingly, as to this issue, we af-
firm.
       AFFIRMED.